Petition, pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, Westchester County (Thomas Facelle, J.), entered July 5, 1988, unanimously dismissed, and the determination of respondent dated January 6, 1988, finding petitioner guilty of patient neglect, confirmed, without costs.
There is substantial evidence in the record to support respondent’s determination that petitioner, while working as an orderly on July 24, 1985, committed patient neglect (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). It is well established that the Hearing Officer is in a unique and advantageous position to assess issues of credibility and, therefore, the court will not substitute its judgment for that of a Hearing Officer with respect to the credibility of conflicting testimony (see, Matter of Ragazzino [Ross], 52 *464NY2d 858; Ciccone v Waterfront Commn., 52 NY2d 913). Concur—Kupferman, J. P., Carro, Rosenberger, Ellerin and Rubin, JJ.